DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the downstream face" in line 2. There is insufficient antecedent basis for this limitation in the claim because "a downstream face" has not been recited. 
Claim Rejections - 35 USC § 102/103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2010085253.
For claim 3, WO 2010085253 teaches an air filtration system (Figs. 4, 6-8; pp. 19-22, 32) comprising a frame (210 in Fig. 6) directing an airflow through the air filtration system; a media filter (140; Figs. 7, 8, 15, 17,-21, 25) disposed in the frame (Figs. 6-8, 25); and one or more sealing elements (256; Figs. 25-27; pp. 45, 69) disposed between the media filter and the frame (Fig. 25), the one or more sealing elements are interactive with the media filter to seal between the media filter and the frame (Fig. 25); and one or more alignment features (240; Figs. 15, 17-21, 25) to prevent incorrect installation of the media filter into the frame (240; Figs. 15, 17-21, 25); wherein the one or more alignment features are configured such that the media filter is installable into the frame when the media filter is installed in the frame with the one or more alignment features extending downstream relative to a direction of airflow through the air filtration system (Figs. 15, 17-21, 25), and such that the one or more alignment features interfere with one or more elements of the air filtration system when an attempt is made to install the media filter into the frame with the one or more alignment features extending upstream relative to the direction of airflow; wherein the media filter is electrically polarized via proximity to a 
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP § 2112.02.
For claim 1, WO 2010085253 is relied upon as set forth above for the device that is an air filtration system, and therefore, discloses a method for installing a media filter in an air filtration system comprising the method steps of aligning an alignment feature of the media filter with an opening in a frame of the air filtration system and inserting the media filter into the frame, the alignment feature ensuring that the media filter is inserted in the frame in a correct orientation wherein the media filter is electrically polarized via proximity to a field-generating array disposed directly upstream of the media filter.
Consequently, it is inherent that the alignment feature is capable to function as claimed, i.e., “wherein the alignment feature is configured such that the media filter is installable into the frame when the media filter is installed in the frame with the alignment feature extending downstream relative to a direction of airflow through the air filtration system, and such that the alignment feature interferes with one or more elements of the air filtration system when an attempt is made to install the media filter into the frame with the alignment feature extending upstream relative to the direction of airflow.”
In the alternative, if the alignment feature is not deemed to be interpreted as capable of the functions as explicitly claimed to prevent improper media filter installation, absent a showing of unexpected results, it would have been routinely obvious to one having ordinary skill in the art at the time of the present invention to rearrange the filter media in the frame of the device disclosed in WO 2010085253 to make the air filtration capable of proper operation as improper installation would not have permitted the device to function according to the installation requirements disclosed at pages 54-70.
For claim 4, WO 2010085253 is relied upon as set forth above for the method and further discloses the alignment feature is a tab extending from the downstream face of the media filter (Fig. 15, p. 40).
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010085253.
For claims 5 and 6, WO 2010085253 is relied upon as set forth above for both the method for installing a media filter in  the air filtration system and the air filtration system. WO 2010085253 further discloses the media filter comprises a plurality of media fibers (dielectric material, p. 39) arranged in a plurality of pleats (235; Fig. 16; pp. 39-40); a comb (240) inserted into the media filter, the comb including and a plurality of comb teeth (244; Fig. 15; p. 41) extending from a spine (241; Figs. 15-19, 21, 22; pp. 39-41). It would appear that WO 2010085253 is silent for the alignment feature extending from the media filter downstream relative to the air flow.  However, the alignment feature (240) illustrated in WO 2010085253 discloses an elongated body 241 (pp. 41-43) and a portion that extends opposite from 244 and raised from the media 
Response to Remarks
   Applicant’s remarks, see p. 5, filed February 14, 2022, with respect to claim 6 have been fully considered, and are persuasive the rejection of the claim has been withdrawn. 
 Applicant’s remarks with respect to claims 1, 3, 4, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/ Examiner, Art Unit 1776                                                                                                                                                                                                        March 25, 2022